        Case 1:19-cr-00789-PGG Document 243 Filed 06/10/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                        Plaintiff,
                                                     ORDER
            - v. -
                                                 19 Cr. 789 (PGG)
ANTHONY ROSE,
      a/k/a “Todd Chambers,”
JELANI WRAY,
      a/k/a “Lani,”
      a/k/a “J.R.,”
NATHANIEL COLES,
      a/k/a “Nat,”
TARA ROSE,
      a/k/a “Christine Waters,”
      a/k/a “Christine Hinds,”
      a/k/a “Taylor Hinds,”
ANTHONY ROSE, Jr.,
      a/k/a “Sean Wells,”
CHRISTINA GARCIA,
      a/k/a “Cindy,”
LUIS VILELLA,
      a/k/a “Angel Martinez,”
LEON BLUE,
      a/k/a “Boochie,”
CLARENCE FACEY,
      a/k/a “Face”
ANA RIVERA,
      a/k/a “Melissa Ramos,”
DEJAHNEA BROWN,
      a/k/a “Michelle Williams,”
TONYA THOMAS,
      a/k/a “Karen Schwartz,”
ANGELA MELECIO,
      a/k/a “Angie,”
      a/k/a “P2,”
STEPHANIE PASCAL,
      a/k/a “Steph,”
      a/k/a “P5,”
MAKEBA SIMMONS,
EDWARD ABAYEV,
      a/k/a “Eddie,”
GRACIELA BORRERO,
        Case 1:19-cr-00789-PGG Document 243 Filed 06/10/20 Page 2 of 3



     a/k/a “Grace,”
     a/k/a “P8,”
BARRINGTON REID,
     a/k/a “P9,”
TONJA LEWIS,
     a/k/a “J1,”
RAYMOND PARKER,
     a/k/a “Andre,”
     a/k/a “J2,”
BERLISA BRYAN,
     a/k/a “Lisa,”
ANGELA MYERS,
     a/k/a “Angie,”
LATIFAH ABDUL-KHALIQ,
SHAKEEMA FOSTER,
KOURTNEI WILLIAMS,
MAKKAH SHABAZZ,
     a/k/a “Mecca,” and
YANIRIS DELEON
     a/k/a “Jen,”

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference in this action previously scheduled for

June 15, 2020 is adjourned to September 15, 2020 at 10:00 a.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

              Upon the application of the United States of America, by and through Assistant

United States Attorney Louis Pelligrino, and with the consent of Anthony Rose, Jelani Wray,

Nathaniel Coles, Tara Rose, Anthony Rose, Jr., Christina Garcia, Luis Vilella, Leon Blue,

Clarence Facey, Ana Rivera, Dejahnea Brown, Tonya Thomas, Angela Melecio, Stephanie

Pascal, Makeba Simmons, Edward Abayev, Graciela Borrero, Barrington Reid, Tonja Lewis,

Raymond Parker, Berlisa Bryan, Angela Myers, Latifah Abdul-Khaliq, Shakeema Foster,

Kourtnei Williams, Makkah Shabazz, and Yaniris Deleon, by and through their respective




                                               2
         Case 1:19-cr-00789-PGG Document 243 Filed 06/10/20 Page 3 of 3



counsel, Ariel Werner, Kenneth Montgomery, Steven Brill, Daniel Parker, Meredith Heller,

Margaret Shalley, Florian Miedel, Telemachus Kasulis, Mitchell Elman, Zachary Margulis-

Ohnuma, David Moreno, Thomas Nooter, Donald Yannella, Michael Sporn, Benjamin

Silverman, Igor Litvak, Donald Duboulay, Lisa Scolari, William Stampur, Andrew Bernstein,

Kristen Santillo, Natali Todd, Anthony Ricco, Richard Lind, Jesse Siegel, Thomas Dunn, and

Guy Oksenhendler, it is further ORDERED that the time from June 15, 2020 through September

15, 2020 is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of

justice. The ends of justice served by the granting of this continuance outweigh the interest of

the public and the Defendants in a speedy trial, because it will allow the Government time to

produce additional discovery and Defendants time to review that discovery.

Dated: New York, New York
       June 10, 2020




                                                 3
